Opinion issued October 10, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-11-00992-CV
                           ———————————
                 BRADLEY SCOTT BRANHAM, Appellant
                                       V.
                   MELANIE DEE DAVENPORT, Appellee



                  On Appeal from the County Court at Law
                        Washington County, Texas
                      Trial Court Case No. CCL-6106



                         MEMORANDUM OPINION

      This appeal involves a dispute between former spouses over child custody

and child support payments. In three issues, appellant Bradley Scott Branham

challenges the trial court’s refusal to modify the possessory terms of his divorce
decree as he requested, the trial court’s increase of his child support obligation, and

the award of attorney’s fees. We affirm.

                                    Background

      Branham, a disabled veteran, and Melanie Dee Davenport divorced in 2010.

They had one child, a daughter, during their marriage. Branham and Davenport

entered into a mediated settlement agreement (“MSA”) on June 16, 2010, which

provided for their respective possessory rights to the child and child support

payments. The MSA was the basis for the terms of their “Agreed Final Decree of

Divorce,” signed by the court on July 1, 2010.

      Two months later, Branham filed a petition to modify the parent-child

relationship. Under the terms of the MSA and divorce decree, Branham would

pick up and return the child at Davenport’s residence in Port Lavaca, Texas. In his

petition, Branham sought to modify these terms so that the child could be

exchanged somewhere halfway between Port Lavaca and Branham’s residence,

located 246 miles away from Port Lavaca in Gatesville, Texas.               Davenport

responded by filing a counter-petition in which, among other requests, she sought

an increase in Branham’s child-support payments. The trial court held a two-day

hearing on the modification motions in July 2011.

      At trial, Branham presented evidence regarding the circumstances that he

believed had materially and substantially changed since he and Davenport entered


                                           2
into the MSA and their divorce became final. He testified that he had moved to

Gatesville on May 30, 2010, only two weeks before entering into the MSA, and so

he had not realized the effect that the long drive between Gatesville and Port

Lavaca would have on him and his daughter. Before the divorce, he had only

made the drive one or two times and would stop at places closer than Gatesville

during his periods of possession. Branham had been diagnosed in May 2010 with

post-traumatic stress disorder, but he did not understand that driving long distances

with PTSD was causing him psychological stress and physical problems, such as

diarrhea, until he received treatment from doctors in December 2010. Branham’s

physical injuries also increasingly caused him pain during the drive. Branham’s

current wife, Kelli Forrester, whom he was seeing in July 2010 and married in

December 2010, also testified that the travel took a toll on Branham, exacerbating

his physical and psychological problems.

      The drive to pick up and return the child also became much more expensive

between the divorce and the time of trial, because the price of gas increased by

approximately $1.30 to $1.40 per gallon. According to Branham, he had been

unable to exercise one period of possession with his daughter because he could not

afford to pay for the gasoline.

      Davenport disputed Branham’s account that the effects of the drive were a

material and substantial change from circumstances at the time of the divorce, and

                                           3
she questioned Branham’s motivation in seeking the modification. Rather than

moving to Gatesville on May 30, 2010, she testified that Branham had lived in

Gatesville for six months before the divorce. She presented a copy of a text

message Branham had sent her after the divorce in which he told her, “You have

got to be the craziest person I know. . . . Hope your [sic] ready to spend some

money because I’m fixing to take you back to court and take custody of [the child].

Jacked with the wrong guy.”

      Davenport indicated that Branham’s testimony concerning his problems

driving was untrustworthy because he had given an implausible story about

moving to Gatesville. Branham stated that he had moved to Gatesville to be closer

to Veterans Benefits Administration hospitals and that his move had nothing to do

with his current wife, a long-time resident of Gatesville, although he began living

with Forrester at the time of the divorce and there were several Veterans Benefits

Administration hospitals and clinics near Port Lavaca and in much closer

proximity to where Branham had lived before moving. Davenport also presented a

video showing that Branham frequently arrives to pick up or drop off the child

with his wife in the passenger seat. Davenport testified that this behavior was

consistent with Branham’s behavior during their marriage when he would always

insist on driving.   Davenport admitted on cross-examination, however, that




                                        4
whether he drove or not, Branham would have to spend long periods of time in the

car to exercise his possessory periods with the child.

      Regarding her child-support modification request, Davenport presented

evidence of Branham’s income at the time of the divorce and at the time of the

motion for modification. According to a Veterans Benefits Administration letter

dated May 18, 2010, as an unemployable veteran with two dependents, Branham

received a monthly payment of at least $2,932 since 2009. Davenport argued that

Branham’s obligation to pay $422 per month in child support based on this income

was less than the statutory child-support guideline, which would have been $586.

See TEX. FAM. CODE ANN. § 154.125 (West Supp. 2012) (providing that the court

shall presumptively order that an obligor pay 20% of monthly net resources in

child support for one child).

      To demonstrate that Branham’s income had increased, Davenport introduced

a copy of Branham’s bank account statement from June 2011. The statement

reflected that the Veterans Benefits Administration made two deposits into

Branham’s account that June for $3,007 and $1,149, totaling $4,156.         She

presented another statement from a few weeks before trial showing that Branham

had transferred $727 from his personal account into his joint account with

Forrester, which Davenport believed was an attempt to hide his income.




                                          5
Davenport testified that she had seen other bank statements showing that Branham

received more than $3,000 per month from the Veterans Benefits Administration.

      In discovery before the hearing, Davenport had requested four months of

bank account statements, but Branham provided her with only four statements.

Davenport explained that during her marriage to him, she had often seen Branham

engaging in work to earn additional income. Finally, she introduced a message

Branham posted on Facebook the day after the MSA was executed, stating that

“out of almost $5,000 a month in income, she only got $422 a month.”

      Branham attempted to refute Davenport’s testimony, explaining that the

June deposits were unusually large because the $1,149 reflected a back payment

owed to him. He said his benefits had decreased when he divorced Davenport

because she was no longer his dependent spouse. The benefits then increased

when he married Forrester, adding her and her daughter as dependents, but it took

the Veterans Benefits Administration several months to increase his benefits to the

new amount, and so the administration made a lump payment of $1,149 in June for

those months when he had not received benefits for his dependents. Branham said

he was not engaged in any other employment, either sporadic or otherwise,

because his veteran benefits were based on being unemployed. He testified that

veteran benefits are his only source of income, which only amount to $3,007

monthly.

                                        6
      The trial court found that there had been a material and substantial change of

circumstances with respect to the child support requested by Davenport, and it

ordered Branham to pay $750 per month in child support. The trial court did not

change the terms of the original divorce decree providing that Branham had to pick

up and drop off the child at Davenport’s residence. Finally, the trial court ordered

Branham to pay $5,000 of Davenport’s attorney’s fees. In pertinent part, the trial

court found that:

      7. At the time of trial the child was approximately 6 weeks shy of
      turning three (3) years of age.

      8. The agreement already included an increase in [Branham]’s times
      of access and possession for when the child attains the age of 3 years.

      ....

      11. [Branham]’s testimony and evidence often lacked credibility.

      12. [Davenport]’s testimony and evidence were very credible.

      13. [Davenport]’s evidence was not sufficient to show any material
      and substantial changes in circumstances that would give rise to a
      modification of the agreement in a manner as requested by [Branham]
      in his pleadings.

      14. It would not be in the child’s best interest to modify the [MSA
      and divorce] agreement as requested by [Branham]. . . .

      20. The prior agreement required [Branham] to pay $442.60 per
      month to [Davenport] for support of the child.

      21. [Davenport] proved that since the mediated settlement agreement,
      circumstances of the parties and the child had changed which
      warranted an increase in [Davenport]’s periodic monthly support to
      $750.00 per month.
                                         7
      22. The increase in [Branham]’s child support payments to $750.00
      per month is in the child’s best interest. . . .

      29. [Davenport]’s attorney proved up reasonable and necessary
      attorney’s fees and costs in excess of $5,000.00 incurred by
      [Davenport] in behalf of the child in connection with this suit.

      Branham then filed this timely appeal. On appeal, he argues that the trial

court abused its discretion in failing to modify the terms of possession, increasing

his child support payments, and awarding $5,000 in attorney’s fees.

                                     Analysis

      A trial court has broad discretion in ruling on matters pertaining to child

support and possession, and it will not be reversed absent a clear abuse of

discretion. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); Moreno v. Perez, 363 S.W.3d 725,

735, 737 (Tex. App.—Houston [1st Dist.] 2011, no pet.). A trial court abuses its

discretion when it acts without reference to any guiding rules and principles.

Worford, 801 S.W.2d at 109; McGuire v. McGuire, 4 S.W.3d 382, 384 (Tex.

App.—Houston [1st Dist.] 1999, no pet.).           Sufficiency challenges are not

independent points of error in the child-support context, but are relevant factors in

assessing whether a trial court abused its discretion. Bush v. Bush, 336 S.W.3d
722, 729 (Tex. App.—Houston [1st Dist.] 2010, no pet.); see Newberry v. Bohn-

Newberry, 146 S.W.3d 233, 235 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

We employ a two-pronged inquiry in such cases: (1) whether the trial court had

                                         8
sufficient information upon which to exercise its discretion; and (2) whether the

trial court erred in its application of discretion. Moreno, 363 S.W.3d at 735.

      If some probative and substantive evidence supports the order, there is no

abuse of discretion. Newberry, 146 S.W.3d at 235. After a bench trial, the trial

court’s findings of fact have the same weight as a jury’s verdict.           Brejon v.

Johnson, 314 S.W.3d 26, 30 (Tex. App.—Houston [1st Dist.] 2009, no pet.). In

reviewing a ruling that results from the trial court’s resolution of underlying facts,

we must defer to the trial court’s factual resolutions and any credibility

determinations that may have affected those resolutions, and we may not substitute

our judgment for the trial court’s in those matters. George v. Jeppeson, 238
S.W.3d 463, 468 (Tex. App.—Houston [1st Dist.] 2007, no pet.). In a bench trial,

the trial court is the factfinder and the sole judge of the credibility of the witnesses

and the weight to be given their testimony. See City of Keller v. Wilson, 168
S.W.3d 802, 819 (Tex. 2005)

I.    Child custody modification

      In his first issue, Branham argues that the trial court abused its discretion in

denying the modification he requested in possessory rights because there was

uncontroverted evidence that circumstances had changed since the execution of the

parties’ MSA. Specifically, Branham notes that he presented evidence of a drastic

increase in gas prices, his realization that his PTSD was causing him increased


                                           9
physical and psychological problems in making long drives, and the child’s

increased agitation during long drives between his home and Davenport’s.

      Texas law has imposed “significant hurdles” before a conservatorship order

may be modified. In re A.L.E., 279 S.W.3d 424, 428 (Tex. App.—Houston [14th

Dist.] 2009, no pet.). A trial court may modify an order that provides for the

possession of or access to a child if the modification would be in the child’s best

interest and “the circumstances of the child, a conservator, or other party affected

by the order have materially and substantially changed since the earlier of . . . the

date of the rendition of the order . . . or the date of the signing of a mediated or

collaborative law settlement agreement on which the order is based.” TEX. FAM.

CODE ANN. § 156.101(a)(1) (West Supp. 2012). The best interest of the child shall

always be the primary consideration of the court in determining issues of

conservatorship and possession of and access to the child. TEX. FAM. CODE ANN.

§ 153.002 (West 2008); Lenz v. Lenz, 79 S.W.3d 10, 14 (Tex. 2002). The movant

“must show a material and substantial change in circumstances; otherwise, the

petition must be denied.” A.L.E., 279 S.W.3d at 428.

      Regarding the terms and conditions of conservatorship, “the trial court is in

the best position to observe the credibility and personalities of the witnesses, and,

consequently, an abuse of discretion does not occur when a trial court bases its

decision on conflicting evidence.” In re R.D.Y., 51 S.W.3d 314, 321 (Tex. App.—

                                         10
Houston [1st Dist.] 2001, pet. denied). In determining whether a material and

substantial change of circumstances has occurred, a trial court is not confined to

rigid or definite guidelines, but makes a fact-specific inquiry according to the

circumstances as they arise.    A.L.E., 279 S.W.3d at 428.      Other courts have

recognized material changes affecting possession and conservatorship as including

(1) the marriage of one of the parties, (2) poisoning of the child’s mind by one of

the parties, (3) change in home surroundings, (4) mistreatment of the child by a

parent, or (5) a parent becoming an improper person to exercise custody. Id. at

429.

       The evidence Branham presented regarding the change in circumstances

surrounding his drive between Gatesville and Port Lavaca was his testimony, and

that of his wife and Davenport. As Branham acknowledged, he had already moved

to Gatesville and made the drive between Gatesville and Port Lavaca before the

MSA and “Agreed Final Decree of Divorce” were signed. He acknowledged that

he already had been diagnosed with PTSD before the divorce. Although he said

that he did not realize the impact his PTSD may be having on his driving until he

consulted doctors in December 2010, he filed his motion for modification of the

possessory periods before that, in September 2010. He also continued to drive on

the trips between Gatesville and Port Lavaca although his wife was able to drive in

his stead. Controverting his explanation that he was seeking increased possessory

                                        11
rights due to problems only with the long drive, Davenport introduced a text

message in which Branham said that he was going to take her to court to seek

custody because he was angry with her. And Davenport testified that Branham had

moved to Gatesville six months before the divorce to be with Forrester,

undermining Branham’s testimony that he had moved to Gatesville only a few

weeks before the divorce to be closer to Veterans Benefits Administration

hospitals.

      The trial court, as the factfinder, was the sole judge of the credibility of the

witnesses and was free to give more weight to Davenport’s testimony than

Branham’s. See City of Keller, 168 S.W.3d at 819. Based on the aforementioned

evidence, the trial court had sufficient information to conclude that, while there

may have been some undisputed changes in circumstance such as an increase in the

price of gasoline, the changes Branham described were not material and substantial

changes warranting a modification of the possession order. See, e.g., Zeifman v.

Michels, 212 S.W.3d 582, 594–95 (Tex. App.—Austin 2006, pet. denied) (holding

evidence of child’s change from infant to seven-year-old with academic potential

did not amount to material and substantial change); Considine v. Considine, 726
S.W.2d 253, 255–56 (Tex. App.—Austin 1987, no writ) (movant presented no

evidence of material and substantial change although she had remarried and moved

to Canada).    In addition, there was no showing that Branham’s requested

                                         12
modification was in the best interest of the child. See TEX. FAM. CODE ANN.

§ 153.002; Lenz, 79 S.W.3d at 14. Accordingly, Branham has not shown that the

trial court abused its discretion with respect to his requests for modification, and

we overrule his first issue.

II.   Child support modification

      In his second issue, Branham contests the trial court’s increase in his child

support obligation. A court may modify an order that provides for the support of a

child if “the circumstances of the child or a person affected by the order have

materially and substantially changed since . . . the date of the order’s rendition . . .

or the date of the signing of a mediated or collaborative law settlement on which

the order is based.” TEX. FAM. CODE ANN. § 156.501(a)(1) (West 2011).                In

determining whether a modification of support is necessary, the trial court is to

examine and compare the circumstances of the parents and the child at the time of

the initial order with the circumstances existing at the time modification is sought.

London v. London, 192 S.W.3d 6, 15 (Tex. App.—Houston [14th Dist.] 2005, pet.

denied); Holley v. Holley, 864 S.W.2d 703, 706 (Tex. App.—Houston [1st Dist.]

1993, writ denied). The record must contain both historical and current evidence

of the relevant person’s financial circumstances, because without both sets of data,

the court has nothing to compare and cannot determine whether a material and

substantial change has occurred. London, 192 S.W.3d at 15.


                                          13
      The requesting party bears the burden to show the requisite change in

circumstances. Rumscheidt v. Rumscheidt, 362 S.W.3d 661, 666–67 (Tex. App.—

Houston [14th Dist.] 2011, no pet.). The party’s financial ability to pay child

support does not depend solely on current earnings, but extends to all sources that

might be available. Id.; see also TEX. FAM. CODE ANN. § 154.062 (in calculating

net resources for child support, court may look at all income actually being

received). The trial court is not required to accept the child-support obligor’s

evidence of income as true, but instead it may properly determine that an obligor

has higher net resources based on testimony by the obligee and other evidence in

the record. In re N.T., 335 S.W.3d 660, 666 (Tex. App.—El Paso 2011, no pet.).

The trial court’s findings must be supported by a preponderance of the evidence.

TEX. FAM. CODE ANN. § 105.005.

      Davenport presented evidence that Branham was receiving $2,932 in

monthly income at the time of the divorce, and that his income had materially and

substantially increased since then. She introduced a bank statement showing that

Branham received $4,156 in June 2011 from the Veterans Benefits Administration.

Branham testified that the $4,156 was not his regular income, as that amount

included a non-recurring back payment for his dependents.

      But other evidence before the trial court undermined his credibility.

Davenport testified that she had requested four-months’ worth of bank statements

                                        14
but Branham only provided four statements, one of which was merely a transfer

payment.   Davenport introduced the statement showing a $727 transfer from

Branham’s account to his joint account with Forrester. Davenport testified that

Branham had said these transfers were for when he would purchase items such as

groceries for the family, and Forrester would reimburse him. But the transfer

showed that the money was moving from Branham’s account to the joint account

with Forrester, contradicting Branham’s statement. Davenport also introduced a

message Branham posted to Facebook in which he said, “out of almost $5,000 a

month in income, she only got $422 a month.”

      Deferring to the trial court’s determination that Branham was not credible

while Davenport was, we conclude that this evidence was sufficient to support a

conclusion that there had been a material and substantial change in Branham’s

income to justify a modification in child support. The trial court increased the

amount of monthly child support to $750. Under the Family Code, the trial court

shall presumptively order a child support provider to pay 20% of his monthly net

resources for one child. See TEX. FAM. CODE ANN. § 154.125. Assuming it

applied this presumption, the trial court impliedly found that Branham had monthly

net resources of $3,750, which is less than Branham’s claim of $5,000 in monthly

income and also less than the $4,156 monthly income reflected in the June 2011

bank statement. $3,750 would also roughly correspond to the amount Branham

                                       15
acknowledged he received in July 2011, when his income included $3,007, plus the

amount of his transfer payment of $727.

      Branham contends that “there is a glaring inconsistency” in the court’s

findings that the increase in his income was a material and substantial change in

circumstances but that his increased fuel expense was not a material and

substantial change in circumstances for purposes of the terms of possession.

Branham argues that the court “found that the fact that [he] was incurring $400.00

to $600 per month in additional travel expenses to exercise possessory rights was

not a material and substantial change in [his] circumstances.” However, the trial

court made no finding of fact regarding Branham’s travel expenses. The court

found that Branham’s “testimony and evidence often lacked credibility.” As we

have explained, we defer to the trial court’s factual resolutions and credibility

determinations. We see no glaring inconsistency in the trial court’s resolution of

the factual questions pertaining to the change in Branham’s financial

circumstances.

      Accordingly, we hold that the trial court did not abuse its discretion in

increasing Branham’s monthly child support obligation. We overrule Branham’s

second issue.




                                          16
III.   Attorney’s fees

       In his third issue, Branham argues that “because the trial court erred in

denying his requested modification and granting Davenport’s requested

modification, it acted arbitrarily or unreasonably or without regard to any guiding

rules of [sic] principles, and the issue of attorney’s fees should be remanded for

reconsideration.” The Family Code authorizes the trial court to award reasonable

attorney’s fees in a suit affecting the parent-child relationship. See TEX. FAM.

CODE ANN. § 106.002 (West 2008). We review the award of attorney’s fees for

abuse of discretion. Watts v. Oliver, 396 S.W.3d 124, 132 (Tex. App.—Houston

[14th Dist.] 2013, no pet.); Bruni v. Bruni, 924 S.W.2d 366, 368 (Tex. 1996). The

award must be supported by evidence, however, that should include testimony

regarding the hours spent on the case, the nature of preparation, the complexity of

the case, the experience of the attorney, and the prevailing hourly rates. Hardin v.

Hardin, 161 S.W.3d 14, 24 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

       The trial court awarded Davenport $5,000 in reasonable and necessary

attorney’s fees.   This award was supported by the testimony of Davenport’s

attorney, who requested $31,670 in total fees based on the hours she worked on the

case, the nature of the case, her experience, and the prevailing hourly rates.

Branham does not challenge this testimony or the amount of the $5,000 award—he

challenges the award only on the basis that Davenport should not have prevailed.


                                        17
Because the trial court did not err in its determination of the parties’ modification

requests and Branham does not dispute the amount or reasonableness of the fees

awarded, we conclude that the trial court did not abuse its discretion in awarding

Davenport $5,000 in attorney’s fees. We overrule Branham’s third issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Keyes, Higley, and Massengale.




                                         18